ME. CHIEF JUSTICE BEANTLY
delivered the opinion of tbe court.
Appeal from an order setting aside a default and judgment, entered upon tbe failure of tbe defendant to appear and make defense. Tbe service of summons was constructive, tbe defendant being a resident of tbe state of Washington at tbe time tbe action was brought. Tbe application was made upon affidavits tending to show that tbe default and judgment were entered against tbe defendant through her excusable neglect in failing to interpose her defense within tbe time allowed by tbe statute. Under Section 774 of the Code of Civil Procedure such applications are addressed to' tbe discretion of tbe district court, and, in tbe absence of a manifest abuse of such discretion, this court will not interfere. We have examined tbe affidavits filed by tbe defendant in support of her motion, and we are not able to say that tbe district court manifestly abused tbe discretion lodged in it by tbe statute. Tbe order complained of is affirmed.

Affirmed.